Citation Nr: 0920624	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  99-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1970 to June 1974, from October 1976 to July 1978, and 
from August 1979 to March 1983.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
his June 1999 VA Form 9 (Substantive Appeal), the Veteran 
requested a Travel Board hearing; in a December 1999 
communication, he withdrew the request.  The matter was 
before the Board in November 2005 when it was remanded for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

Because action ordered in the Board's November 2005 remand 
was not completed, this matter must be remanded once again 
for more complete development and adjudicatory action.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders).  Compliance with the 
Board's remand instructions is not a discretionary matter.  
The RO should be aware that when the Board fails to return a 
case to the RO for completion of actions ordered in a remand 
that were not completed, and such decision is appealed, the 
U.S. Court of Appeals for Veterans Claims (either by 
endorsement of a Joint Motion by the parties or by Memorandum 
Decision vacating the Board's decision) routinely, under the 
Stegall precedent, returns the case to the Board for 
completion of the action sought in the remand.  

The Veteran alleges that while he was stationed on the U.S.S. 
Ashtabula, in the summer of 1972 or from August to October 
1972, a fellow-crewman identified by the Veteran as "SN 
Kelly" committed suicide.  The Board's November 2005 remand 
instructed: "The RO must . . . ascertain whether or not a 
fellow crewman of the veteran committed suicide in 1972."  
In November 2008, the RO sought additional evidence of such 
stressor from the Naval Historical Center, but without 
providing the additional details of the event the Veteran 
provided in October 2008; no records pertaining to the 
stressor were received.  In April 2009, the RO requested 
verification of the Veteran's stressors from the Modern 
Military Records Branch, and requested a response within 60 
days.  In May 2009 the RO proceeded to readjudicate the 
matter, continued the denial of service connection for PTSD; 
and returned the matter to the Board (before completing 
development).  As the Veteran has identified the ship on 
which the alleged stressor occurred, the last name of the 
crewman who allegedly committed suicide, and an approximate 
time period (summer/August to October 1972) when the death 
occurred, the stressor should be capable of verification (if 
it occurred), and verification must be completed (or 
certified not possible, with explanation why)  

Furthermore, if an alleged stressor event is verified, 
another examination to determine whether the Veteran has PTSD 
based on such stressor would be necessary (the examiner would 
have a different factual premise to consider from that 
presented on April 1998 VA examination).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must (as the Board's previous 
remand instructed) arrange for exhaustive 
development (to include searches of 
appropriate logs) to verify the Veteran's 
alleged stressor event in service that is 
capable of verification (suicide of a "SN 
Kelly" aboard the U.S.S. Ashtabula, in 
the summer/or from August to October of 
1972).  It should be conclusively 
established for the record whether or not 
such event occurred.  If this cannot be 
completed, there must be an explanation 
for the record why completion of this 
development is not possible.  If further 
information from the Veteran is needed for 
the development to be completed, he must 
be afforded opportunity to provide the 
information. 
2.  If (and only if) the above-noted 
alleged stressor event in service is 
verified, the RO should arrange for a 
psychiatric evaluation of the Veteran to 
determine whether he has PTSD based on 
such stressor event.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination (who must 
be advised of the stressor that is 
corroborated).  The examination and the 
report thereof must be in accordance with 
DSM-IV.  The examiner must explain the 
rationale for the opinion given; if it is 
determined that the Veteran does not meet 
the criteria for a diagnosis of PTSD, the 
explanation must include what requirements 
for such diagnosis are not met.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

